Title: To Thomas Jefferson from Craven Peyton, 16 December 1802
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir
            Stumpisland 16. Dcr. 1802.
          
          I am sorry I was undar the necessity of giving Mr. D. Carr a Draft On you for Six Hundred Dollars, this I did One Month later then you named to me woud. be convenient for you in the last payment, Augt., is the term named to him, resptg. the two first payments. I made engagements to meet Demand On the tenth of February & the tenth of March & I used every exertion in my power to get furthar time but to no effect. This I did for your Own convenience. 
          With Much Respt Yr Mst. Obt.
          
            C Peyton
          
        